The first count of the complaint was in substantial compliance with the Code form, and was sufficient, and the second count, claiming for the statutory penalty, was sufficient to put the defendant on notice that the penalty was demanded, and was not subject to the demurrer interposed.
The defendant, by his pleas 5 and 6, attempts to set up a breach of warranty and misrepresentations as to physical condition of the property in the application for the insurance. Demurrers to these pleas were properly sustained. Providence Ins. Co. v. Pruett, 141 Ala. 688, 37 So. 700; Mutual Benefit Ins. Co. v. Lehman, 132 Ala. 640, 32 So. 733.
The defendant by special pleas claimed a forfeiture of the policy by reason of a change in the possession without the consent of the company. These pleas the court properly held to be good. 2 Cooley's Briefs on Ins. 1723. To these pleas plaintiff replied, alleging a waiver of the forfeiture, by a general agent of the defendant, after full knowledge of the facts. Defendant's demurrer to this replication was properly overruled. This *Page 595 
question has been settled by a long line of authorities cited in the opinion by Mr. Justice Haralson in Georgia Home Ins. Co. v. Allen, 128 Ala. 459, 30 So. 537, and Southern States Fire Ins. Co. v. Kronenberg, 74 So. 67.1 Defendant's rejoinders to plaintiff's replications were nothing more than a general denial, and the defendant got the benefit of whatever evidence it was legally entitled to under that general denial.
The insurance policy was properly admitted in evidence.
It is not necessary to consider the rulings of the court with reference to the admission of letters made exhibits to interrogatories and made the basis of assignments of error from 10 to 20, both inclusive, further than to say that, when taken as a whole, they tend to show that the defendant treated and considered the policy of plaintiff as a legal and subsisting claim long after the defendant had notice of the facts upon which it seeks to base a forfeiture, and for this purpose, if for no other, were relevant.
It was not error for the court to permit A.H. O'Rear to testify to a transaction with the agent of the defendant, although the defendant's agent was dead. A.H. O'Rear was not a party at interest. Code 1907, § 4007. The testimony of the plaintiff as to the conversation with the defendant's dead agent was brought out on cross-examination, and of course the defendant cannot object.
The court did not err in sustaining the objection to the question propounded to the defendant's witness Turner by defendant's counsel, "Did he [the adjuster] have authority to agree on any amount of loss?" Ga. Home Ins. Co. v. Allen,128 Ala. 460, 461, 30 So. 537.
Under the undisputed facts in this case, the court properly charged the jury, at the request of the plaintiff, that in event they found a verdict for the plaintiff, they must also find for the plaintiff for the penalty of 25 per cent. as provided by law. Code 1907, § 4595.
Charge 8 is bad in that the measure of recovery, even if the policy provided for the payment of only three-fourths of the value, would also include interest as well as the penalty. As has already been pointed out, the policy was a valid contract when written, and, admitting the forfeiture as pleaded, it was a question for the jury to say whether or not that forfeiture had been waived by an agent of the company within the scope of his agency. The general charge as requested by the defendant was properly refused.
The foregoing are all the questions insisted on in appellant's brief. We find no error in the record, and the judgment is affirmed.
Affirmed.
1 199 Ala. 164.